Case 1:18-cv-24586-PCH Document 36 Entered on FLSD Docket 05/30/2019 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-CV-24586-PCH
ALEXANDER JOHNSON,

Plaintiff,
Vv.

OCARIS MANAGEMENT GROUP INC
d/b/a U-GAS EAST FLAGER,

Defendant.

 

ORDER DENYING PLAINTIFF’S MOTION FOR FINAL
DEFAULT JUDGMENT

THIS MATTER is before the Court on Plaintiff, Alexander Johnson’s, Motion for Entry
of Final Default Judgment Against Defendant Ocaris Management Group Inc. d/b/a U-Gas East
Flagler [ECF No. 16], filed on April 1, 2019 (“Motion”). On May 9, 2019, the Court held a
hearing on the Motion at which the Plaintiff, Alexander Johnson, and his attorney, Scott Dinin,
appeared and testified under oath. For the reasons set forth below and more extensively discussed
at the hearing, the Court vacates its Order Granting Plaintiff's Motion for Final Default Judgment
[ECF No. 17], filed April 4, 2019, and denies the Motion.

Plaintiff, Johnson, who is “hearing impaired” and a resident of Broward County, Florida,
brought the two-count complaint against Defendant, Ocaris Management Group Inc., doing

business as U-Gas East Flager (‘““U-Gas’”). See Complaint [ECF No. 1]. This suit is one of 26

identical suits! brought by Johnson in this Court against gas station owners located throughout

 

* Johnson v. Hialeah Gas Station Corp., 18-cv-24430-PCH; Johnson v. RSJ Investments, Inc., 18-cv-24431-CMA;
Johnson v. CKC Food Stores, Inc., 18-cv-24447-PCH; Johnson v. Lago Express, Inc., 18-cv-24439-MGC; Johnson
v. Simonelli USA Corp., 18-cv-24482-DPG; Johnson v. 27th Avenue Caraf, Inc., 18-cv-24472-JEM; Johnson v.
Urbieta Group Investments, LLLP, 18-cv-24474-UU; Johnson v. Sunshine Gasoline Distributors, 18-cv-24567-FAM;
Case 1:18-cv-24586-PCH Document 36 Entered on FLSD Docket 05/30/2019 Page 2 of 12

Miami-Dade and Broward counties for their failure to provide closed captions or a similar
capability which would, as he alleges, entitle him “to comprehend the television media features
embedded within the gasoline pumps” (the “gas pump suits”). 2 Td. at 5. Because of this failure,

oe

Johnson alleges that he . is unable to understand the entertainment and news content
programming” as presented at the Defendant’s gas pumps. /d. at 6. Johnson also alleges “.. .
because [the U-Gas] gas station is within proximity to Plaintiffs regular travel destinations,” he
has “patronized Defendant’s U-Gas service station in the past and continues to desire to return
to purchase gas therein.” /d. Johnson makes these same allegations in the other 25 gas pump
complaints, each of which the Court has reviewed. These allegations form the basis for both
Count I, for violation of Title III of the Americans with Disabilities Act (“ADA”), which demands
injunctive relief plus reasonable attorney’s fees and costs, and Count II, for violation of Florida
Statute section 768, the Florida Civil Rights Act (“FCRA”), which demands injunctive relief,
compensatory and punitive damages, plus reasonable attorney’s fees and costs. See id. at 6-12.

Johnson has verified the Complaint, declaring under penalty of perjury that the allegations of the

“complaint are true and correct to the best of my belief, recollection, and knowledge.” Jd. at 13.

As more fully discussed at the hearing, the Court has substantial concerns about the

 

viability of Johnson’s claims and the reasonableness of his and his attorney’s request for relief,

including attorney’s fees and costs. Rather than repeat here all of the reasons for the Court’s very

 

Johnson v. Sunshine Gasoline Distributors, Inc., 18-cv-62623-WPD; Johnson v. Spector Corp., 18-cv-62626-BB;
Johnson vy. Ocaris Mgmt. Group Inc., 18-cv-24586-PCH; Johnson v. Sunshine Gasoline Distributors, Inc., 18-cv-
24585-UU; Johnson v. Sathya Inc., 18-cv-24749-MGC;, Johnson v. Fonseca Associates & Partners, 18-cv-24747-
KMW; Johnson v. Speedway LLC, 18-cv-62991-BB; Johnson v. Speedway LLC, 18-cv-62972-UU; Johnson v.
Speedway LLC, 18-cv-62998-BB; Johnson v. Bermans Service Station, Inc., 18-cv-63081-DPG; Johnson v. Hialeah
Valero Inc., 19-cv-20116-CMA; Johnson v. Circle K Stores Inc., 19-cv-60077-KMW; Johnson v. Fuel Life I, LLC,
19-cv-60231-WPD; Johnson v. Alex Orion, Inc., 19-cv-20372-CMA; Johnson v. Talanhan LLC, 19-cv-60755-CMA;
Johnson v. Lejeune Westar Petroleum, LLC, 19-cv-21106-RNS; Johnson v. Montebana Fuels LLC, 19-cv-21105-
FAM.

? Attached as Exhibit A are photos of a gas station pump video screen.

2
Case 1:18-cv-24586-PCH Document 36 Entered on FLSD Docket 05/30/2019 Page 3 of 12

substantial concerns regarding Johnson’s claims as discussed and analyzed at length at the
hearing, the Court will provide only a brief summary of them in this order. In addition, the Court
adopts and makes part of this order the findings and conclusions announced at the hearing. A

transcript of the May 9, 2019 has been docketed as ECF No. 35.

The Court begins with Count II, Johnson’s FCRA claim. While the FCRA provides a
personal cause of action resulting from discrimination based on “handicap,” (see Fla. Stat. §§

760.01—.11), the FCRA unambiguously provides in pertinent part: “If the statute prohibiting

 

unlawful discrimination provides an administrative remedy, the action for equitable relief and
damages provided for in this section may be initiated only after the plaintiff has exhausted his or
her administrative remedy.” Fla. Stat. § 760.07. Section 760.11, titled “Administrative and Civil
Remedies; Construction,” in turn, unequivocally provides an administrative remedy: “Any person
aggrieved by a violation of ss.760.01—760.10 may file a complaint with the [Florida Commission

on Human Relations] within 365 days of the alleged violation .. .. Any person aggrieved by a

 

violation of s.509.092 may file a complaint with the commission within 365 days of the alleged

violation naming the person responsible for the violation and describing the violation.” Fla. Stat.

§ 760.11.

Thus, the FCRA, in no uncertain terms, requires that Johnson exhaust his administrative
remedies before he is legally entitled to bring his FCRA claim for discrimination based on his

handicap. “Prior to bringing a civil action, a plaintiff alleging a violation of the FCRA must file

 

a complaint with the Florida Commission on Human Relations [“FCHR”] and follow the
administrative pre-suit requirements.” Wittbold v. Miami-Dade Cty., No. 11-21922, 2012 WL
3779019, *5 (S.D. Fla. Aug. 31, 2012); see also Lasky v. 69th St. Props., No. 10-60552-CV, 2010

WL 2573754, *1 (S.D. Fla. June 24, 2010); Gillas v. Sports Authority, Inc., 123 F. Supp. 2d 611,
Case 1:18-cv-24586-PCH Document 36 Entered on FLSD Docket 05/30/2019 Page 4 of 12

615 (S.D. Fla. 2000).

Here, Johnson has not alleged that he exhausted his administrative remedies (nor has he in
the other 25 gas pump suits). See Complaint [ECF No. 1]. And at the hearing, Johnson and his
attorney acknowledged that Johnson, in fact, had not exhausted his administrative remedies. See
Transcript [ECF No. 35] at 10. Most concerning is the fact that Johnson and his attorney, Scott
Dinin, acknowledge the FCRA’s exhaustion requirement, and that they have known this since at
least 2014. See id. at 10-17. Yet they have continued to file frivolous FCRA handicap lawsuits,
demanding compensatory and punitive damages, not only in the 26 gas pump suits but in a large
number of other ADA/FCRA lawsuits. See id. And Johnson’s FCRA claims, when challenged,
have been dismissed, either voluntarily or involuntarily since at least 2014. See, e.g., Johnson v.
Wal-Mart Stores, Inc., No. 14-cv-60782, ECF Nos. 13, 15 (S.D. Fla. May 14, 2014); Johnson v.
Palm Beach Shores Resort & Vacation Villas Ass’n, No. 16-cv-81373, ECF Nos. 12, 16 (S.D.
Fla. Oct. 5 & 11, 2016); Johnson v. Yashoda Hospitality, Inc., No. 15-cv-611, 2016 WL 6681023
(M.D. Fla. Nov. 14, 2016); Johnson v. South Beach Wet Willie’s Inc., No. 18-cv-22783, ECF
Nos. 16-17, 20 (S.D. Fla. Aug. 27-28 & Oct. 30, 2018); Johnson v. Griffin Property Investment
LLC, No. 18-cv-62577, ECF Nos. 17-18 (S.D. Fla. Dec. 4, 2018); Johnson v. Speedway, LIC,

No. 18-cv-62991, ECF Nos. 23, 25 (S.D. Fla. Feb. 19 & 20, 2019). ?

Johnson and Dinin’s deliberate and continuous assertion of these frivolous FCRA claims
not only wastes the Court’s time and defendants’ resources, but also constitutes a blatant abuse
of the judicial system well beyond Rule 11’s prohibitions. Such improper behavior may justify

the imposition of sanctions greater than merely, and once again, dismissing Count II.

 

3 Johnson has filed an unexhausted FCRA claim as recently as March 22, 2019. See Johnson v. Lejeune Wester
Petroleum, LLC, No. 19-cv-21106-RNS.
Case 1:18-cv-24586-PCH Document 36 Entered on FLSD Docket 05/30/2019 Page 5 of 12

‘

Accordingly, the Court will require Johnson and his attorney, Dinin, to show cause why
additional sanctions should not be imposed pursuant to Federal Rule of Civil Procedure Rule

11(c)(5)(2), and alternatively, the Court’s inherent powers.

Turning to Count I, the Court is likewise concerned about the viability of Johnson’s ADA
claim, a concern which was magnified by Johnson’s testimony at the hearing. In summary, the
Court finds that Johnson’s core ADA allegations were not credible, including, for example, his
allegation that he intended to re-patronize U-Gas’s gas station (and the other 25 stations) or that
Defendant’s station (and the other 25 stations) are “within the proximity of Plaintiffs regular
travel destinations . . .” Transcript [ECF No. 35] at 24. When questioned why he gassed up at so
many different Miami-Dade County stations since he resides in Fort Lauderdale, Johnson
explained that he travels to the Miami-Dade County Zoo once a month. See id. However, as the
Court takes judicial notice, none of those stations are even remotely near any conceivable route
between his Fort Lauderdale residence and the zoo. Moreover, Johnson could not explain why if
he patronized these Miami-Dade County stations to gas up, he patronized three different stations
in close proximity to one another on August 30, 2018, or why he patronized 8 different stations
in a four week period except that he “drives around a lot.” See id. at 26-28. Nor can Johnson
rationally explain why all 26 gas stations in a broad two-county area are “within the proximity of
his regular travel destinations. . . 4 /d. at 25. In summary, the Court finds Johnson’s ADA
allegations and his related testimony not credible or plausible, justifying the dismissal of Count I
with prejudice.

In addition, the Court notes that on April 29, 2019, the Honorable Ursula Ungaro, in a sua

sponte order, dismissed a gas pump suit for lack of standing. See Johnson v. Sunshine Gasoline

 

4 Exhibit B to this order is a list of, and locations of, all the 26 gas stations.

5
Case 1:18-cv-24586-PCH Document 36 Entered on FLSD Docket 05/30/2019 Page 6 of 12

Distribs., Inc., No. 18-cv-24585-UU, 2019 U.S. Dist. LEXIS 72743, *1 (S.D. Fla. Apr. 29,
2019).° The Court agrees with Judge Ungaro’s analysis of the law and its application to the facts
materially identical to those in this case. Therefore, rather than provide a detailed analysis of the
law as applied to these facts here, the Court adopts and makes part of this order by reference the
legal and factual analysis in Judge Ungaro’s order. In determining whether Johnson is entitled to
injunctive relief in this case based on whether Johnson has standing by establishing a “real and
immediate—as opposed to merely conjectural or hypothetical—threat of future injury,” I have
considered the four factors set forth in Houston v. Marod Supermarkets, Inc., 733 F.3d 1323,
1327 (11th Cir. 2013): “(1) the proximity of the defendant’s business to the plaintiff's residence;
(2) the plaintiff’s past patronage of the defendant’s business; (3) the definiteness of the plaintiff's
plan to return; and (4) the frequency of the plaintiff's travel near the defendant’s business.” After
doing so, I find that Johnson has not established the requisite real and immediate threat of future
injury arising from defendant’s failure to provide closed caption or a similar facility for its gas

pump videos.® For this additional reason, the Court will dismiss Count I with prejudice.

The Court now turns its attention to the matter of its greatest concern—Johnson’s request
for attorney’s fees and costs. Johnson seeks the sum of $7,350 for fees and $493.85 for costs
purportedly incurred in prosecuting this unremarkable, boilerplate default case. See Exhibit K at

8. In the Court’s view, the claimed fees do not reflect the actual time expended to prosecute this

 

> A copy of Judge Ungaro’s order is attached as Exhibit C.

® The Court notes that Johnson alleges that he has been denied access to the “news and entertainment” benefit of the
gas pump video presentations. Complaint [ECF No. |] at 4. However, the contents of these video presentations, based
on the Court’s observation to the extent that the Court’s attention to the videos has been enhanced by this lawsuit, are
mostly commercials for products or services. Thus, to the extent that customers even view the videos while pumping
gas and cleaning their windshields, the value of the video generally inures to the benefit of the gas station owner,
rather than the customer. It is noteworthy that at the hearing, the Court was advised that Johnson settled several other
gas pump suits by having the owners disconnect the videos and pay attorney’s fees. See Transcript [ECF No. 35] at
5-8. Moreover, as Judge Ungaro observes, the videos are analogous to background music played at a restaurant for
which auxillary hearing aids are not required by the ADA. See McNeil v. Time Ins. Co., 205 F.3d 179, 187 (Sth Cir.
2000).
Case 1:18-cv-24586-PCH Document 36 Entered on FLSD Docket 05/30/2019 Page 7 of 12

case. See Transcript [ECF No. 35] at 9-10. Attached to the order as Exhibit D is a copy of Dinin’s
billing summary in this case.’ Also attached as Exhibit E is a copy of Dinin’s billing summary in
Johnson y. 27th Avenue Caraf, No. 18-cv-24472-JEM (“Caraf’), another gas pump suit in which
Johnson also sought a default judgment for injunctive relief and damages together with attorney’s
fees and costs. Both billing summaries purportedly set forth the description of each task
performed, who performed the task, the date the task was performed, the amount of time spent
performing the task, the hourly rate attributed to the person performing the task,® and the total
amount billed for the task. The Court includes Dinin’s Caraf billing summary because when
compared to the billing summary of this case, it reveals a remarkably similar and questionable
billing pattern.” At the hearing, Dinin confirmed that the information in his summary submitted

here was accurate. See Transcript [ECF No. 35] at 10.

In order to evaluate the reasonableness of the billing summaries, the Court analyzed all of
the billing summary entries. The Court’s analysis included, among other things, comparing each
docket entry with the related billing information. After doing so, the Court has determined that
the billing summaries constitute gross time inflation for the tasks purportedly performed and that
numerous entries setting forth the purported task, as well as who performed the task, are simply
not credible. It is noteworthy that the defendants did not respond to the complaints, defaults were
entered, and there was not a single substantive motion filed except for motions for default

judgment, which is not even included in the billing summary here.

The following are just some of the examples of Dinin’s highly questionable billing. To

 

7 Technically, the billing is by Scott Dinin, P.A. However, since Scott Dinin is the firm’s owner and sole person who
purportedly performed all of the legal work, Dinin, P.A. and Scott Dinin will be referred to collectively as “Dinin.”

8 While Dinin claims to charge $500 per hour for his work, he has never had any bill-paying client, much less any that
he charged $500 per hour. See id. at 68-69.

* Interestingly, the day after the May 9, 2019 hearing in this case, Johnson filed a Notice of Withdrawal of Plaintiff's
Motion for Entry of Final Default Judgment in Caraf.
Case 1:18-cv-24586-PCH Document 36 Entered on FLSD Docket 05/30/2019 Page 8 of 12

begin, the complaints in the 26 gas pump suits are identical except for the defendant’s name, the
location of the station, and the date or dates on which Johnson “patronized” the station.'° In turn,
the vast majority of the allegations in the gas pump complaints are taken verbatim from Johnson’s
basic “boilerplate” complaints which he has previously filed in dozens of other ADA cases.!!
Both the complaint in this case and in Caraf were drafted after numerous other gas pump
complaints had been filed, so there was essentially nothing new, except for details about each
station. Yet, Dinin, here, attributed 3.4 hours at $500 per hour for “review file and send to draft
complaint” and “draft complaint” and in Caraf, 3.5 hours to draft that complaint. See Exhibits D,
E. After advising that it considered the instant complaint to contain boilerplate verbatim
allegations common to the many dozens of other ADA complaints he had filed for Johnson, the
Court asked Dinin to tell the Court where it was wrong and to identify different wording among
the complaints. Dinin responded, “I don’t know if there are [sic] any different wording.”
Transcript [ECF No. 35] at 52-53. In spite of numerous opportunities to do so, Dinin was unable
to provide any credible explanation for the apparently excessive billing for these complaints at
$500 per hour except that he is “heavily dyslexic” and needs to reread the complaints. /d. at 53—

58.

Even more troubling are the billing entries following the drafting of the boilerplate
complaints. For example, here, Dinin subsequently billed: “send complaint to client for review”
(0.1 hour), “discuss with client” (0.2 hours), “receive client revisions” (one hour), and “finalize
client revisions” (0.5 hours). See Exhibit D. These entries reflect gross billing inflation given the
repetitive nature of the numerous previously filed boilerplate complaints, even if these tasks had

actually been performed. However, it appears to the Court that these tasks had not been

 

'0 There was a miniscule difference in a few of the complaints.
'| The basic “boilerplate” ADA allegations are, of course, stored in Dinin’s computer. See id. at 52.

8
Case 1:18-cv-24586-PCH Document 36 Entered on FLSD Docket 05/30/2019 Page 9 of 12

performed. There is no apparent need to revise the boilerplate complaint and Dinin was unable
to explain why a revision was needed or what the purported revisions may have been. See
Transcript [ECF No. 35] at 60-63.!? Further casting doubt on the credibility of these entries is
that on October 31, 2018, Johnson executed his verification attached to the complaint, verifying
“under penalty of perjury .. . that the allegation in the foregoing complaint are true and correct.
...” Complaint [ECF No. 1] at 13. At the hearing, Johnson testified that the October 31, 2018
verification was correct and that before he signed it he had “read the final version of the complaint
to make sure it was accurate.” Transcript [ECF No. 35] at 44-45. However, Johnson’s verification
and the testimony at the hearing reveal that Dinin’s entries regarding the revision of the complaint
were chronologically impossible because those tasks were purportedly performed on November
1, 2018, the day after Johnson verified the accuracy of the final version of the complaint. See id.
at 62-64. Thus, it is obvious that Dinin’s November 1, 2018 billing entries are incompatible with

Johnson’s sworn verification, further undermining the credibility of these entries.

While Dinin testified that he personally performed all of the tasks identified in the
summary, including all of the clerical-type tasks such as e-filing court documents, see id. at 76, a
closer analysis of the summary indicates otherwise. For example, Dinin billed 0.3 hours to
“Research prior ADA” on October 23, 2018 and one hour to “Research prior ADA” on November
29, 2018. See Exhibit D. These seemingly identical tasks simply entailed pulling up the Court’s
Pacer system to determine whether a prior ADA suit had been brought against defendant’s station.
Dinin claims to have personally performed these rather basic tasks. See Transcript [ECF No. 35]

at 90—92. However, aside from the fact that it is reasonable to assume that such tasks could and

 

2 Similarly, in Caraf, Dinin billed 1.7 hours for revising the complaint after reviewing it with Johnson and obtaining
his approval. See Exhibit E. Again, Dinin was unable to explain what revisions were made and why it took him 1.7
hours to make them to a boilerplate complaint. See Transcript [ECF No. 35] at 66-67.

9
Case 1:18-cv-24586-PCH Document 36 Entered on FLSD Docket 05/30/2019 Page 10 of 12

should be performed by a paralegal, secretary, or junior associate, not a $500 per hour attorney,
the billing summary of costs reflects that paralegals, Rebecca Johnson and Stephanie Serrano, not
Dinin, were the ones who actually used Pacer on October 23 and November 29, respectively to

“Search for Prior ADA.” See Exhibit D.

As another example, billing entries 26 and 27 of the summary state: “26 — draft and efile
status report after scott [Dinin’s] approval”(0.5 hours) and “27 — review and approve status report
to efile” (0.2 hours). See Exhibit D. It appears obvious that entry 26, purportedly Dinin’s work,
was not performed by Dinin but rather someone else for submission to Dinin for his review and

approval, as would be expected regarding another very simple and brief task.

In order to evaluate the reasonableness of the time ascribed to specific billed tasks, the
Court has, in both this case and in Caraf, compared every one of Johnson’s court-filings in the
dockets with the time Dinin has ascribed to preparing that filing. In every instance the Court has
determined that the time ascribed is unreasonably greater than the filing justifies, even if the work
had been performed by a junior associate or qualified paralegal, rather than an experienced $500
per hour lawyer. The following exhibits are some examples of those filings, with the ascribed time
noted. The Court gives no further discussion or explanation because the exhibits, which are mostly

simple, boilerplate-type filings, speak for themselves:"?
e Exhibit F, Status Report (0.7 hours)
e Exhibit G, Motion for Entry of Clerk’s Default (0.6 hours)
e Exhibit H, Motion for Entry of Clerk’s Default (Caraf) (1.3 hours)

e Exhibit I, Motion for Extension of Time to File Motion for Final Default Judgment

 

'3 Again, the Court notes the similarity between the filings and billing summaries in this case and in Caraf.

10
Case 1:18-cv-24586-PCH Document 36 Entered on FLSD Docket 05/30/2019 Page 11 of 12

(0.6 hours)

e Exhibit J, Motion for Extension of Time to File Motion for Final Default Judgment

(Caraf) (1.0 hours)

e Exhibit K, Motion for Entry of Final Default Judgment (this filing was not included

in the billing summary for this case)
e Exhibit L, Motion for Entry of Final Default Judgment (Caraf) (3.0 hours)

In addition to the obvious overbilling for court-filed documents, the Court finds similar
overbilling for other reported tasks. For example, here, in billing entries 1 through 4, Dinin

99 66

ascribes a combined 3.6 hours to “telecon with client on violations,” “[complete] initial research
and set up file,” “meet with client [to] sign retainer,” “and “[complete] follow up research
following meeting.” See Exhibit D. Similarly in Caraf, in billing entries 1 through 5, Dinin
ascribes a combined 2.5 hours to “telecon with client on lack of [closed captions] on gas pumps,”
“receive and review client email regarding lack of [closed captions] on gas pumps and telecon
client,” “[create] hard copy folder,” “file creation and send retainer to client,” and “receive[]
signed retainer from client, sign and upload.” See Exhibit E. These tasks are presumably repeated
in and billed for in the other 24 gas pump suits.'* The Court finds, based on experience, common
sense, and the blatant overbilling pattern relating to the court-filed documents, it is not credible
that Dinin personally expended all of the reported time performing these tasks, given that many
are routine, administrative or clerical tasks or that the times ascribed to these tasks are reasonable.

Other examples include, “sent for service,” updating client “re: ROS [return of service]” and

filing documents with the court. /d.

 

'4 While the Court has access to the Caraf billing summary, it does not have access to the billing summaries in the
other 24 gas pump suits.

1]
 

Case 1:18-cv-24586-PCH Document 36 Entered on FLSD Docket 05/30/2019 Page 12 of 12

In summary, the Court finds that Johnson’s submission in support of his claim for fees and
costs in this case, as reflected in Dinin’s billing summaries and testimony at the hearing, is not
credible, reflects blatantly exaggerated overbilling, is misleading, and is an abuse of the judicial
process. As a result, the Court concludes that Johnson’s request for attorney’s fees and costs is
not submitted in good faith. Therefore, Johnson is not entitled to recover either attorney’s fees or

costs.

Finally, in view of Johnson’s and Dinin’s bad faith in knowingly filing a patently frivolous

FCRA claim here, following a pattern of doing so in several dozens of Johnson’s cases going

 

back to at least 2014, and submitting a claim for attorney’s fees which is not credible and is
grossly inflated, it appears that they may have violated Federal Rule of Civil Procedure 11 or

have otherwise abused the process of the Court. Accordingly, it is ORDERED that:

1. The Court’s Order Granting Plaintiff's Motion for Final Default Judgment [ECF No.

17] is vacated.
2. Motion for Entry of Final Default Judgment [ECF No. 16] is denied, and

3. Pursuant to Federal Rule of Civil Procedure Rule 11(c)(3), or alternatively, pursuant to
this Court’s inherent power, the Court orders Plaintiff, Alexander Johnson, and his
attorney, Scott Dinin, to appear before the Court at 10:00 a.m. on Wednesday, June 12,
2019 to show cause why additional sanctions should not be imposed on them.

DONE AND ORDERED in Chambers, at Miami, Florida, on May 392019.

    

PAUL C. HUCK
UNITED STATES DISTRICT JUDGE

cc: counsel of record

12
